DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1 – 15 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 4, 6 – 8 and 10 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleppen (U.S. Patent Publication No. 2017/00204641 A1).
Regarding Independent Claim 1, Kleppen teaches a drivetrain assembly (Fig. 1) for a personal care device (Paragraph [0001]), the drivetrain assembly  comprising: a shaft (motor shaft, 60); a frame (frame, 40 with housing, 20) comprising an opening in a surface of the frame  through which the shaft (60)  extends (Fig. 1); and an abutment (shaft seal, 32, top bumper, 44 and resilient motor mount, 70) provided in cooperation with the shaft (60; Paragraph [0041]) , wherein an engagement surface (stop surface, 72) of the abutment (70) is configured to engage with the surface of the frame (40; Paragraph [0042]) such 

    PNG
    media_image1.png
    302
    711
    media_image1.png
    Greyscale

Regarding Claim 2, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the given direction (d) is along a longitudinal axis of the shaft (60; Fig. 1).  
Regarding Claim 3, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the abutment (32 and 44) is a collar (Fig. 1) comprising: a main body (Annotated Fig. 1) with an inner diameter corresponding to the diameter of the shaft (60; Fig. 1); and an engagement portion (Annotated Fig. 1) configured to project from the main body (Annotated Fig. 1) and to provide the engagement surface (Annotated Fig. 1).  

    PNG
    media_image2.png
    407
    564
    media_image2.png
    Greyscale

ANNOTATED Figure 1
Regarding Claim 4, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the main body (Annotated Fig. 1) has an outer diameter (Annotated Fig. 1) corresponding to the width of the opening (Annotated Fig. 1).  
Regarding Claim 6, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the threshold distance corresponds to a predetermined force (F and F1) applied to the shaft (60) in the given direction (Paragraphs [0038] and [0039]).  
Regarding Claim 7, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the shaft (60) and the abutment (70) are configured to jointly move between a primary position and a secondary position relative to the frame (40; Fig. 3B); the engagement surface  of the abutment (70) and the surface of the frame (40) are not in engagement at the primary position (Paragraphs [0044] – [0047]); the engagement surface of the abutment (70) and the surface of the frame (40) are in engagement at the secondary 
Regarding Claim 8, Kleppen teaches the drivetrain assembly (Fig. 1) wherein the abutment (70) is fixed to the shaft (60; Fig. 1).  
Regarding Claim 10, Kleppen teaches a personal care device (Paragraph [0001]) comprising the drivetrain assembly claim 1 (Fig. 1).  
Regarding Independent Claim 11, Kleppen teaches a method of manufacturing a drivetrain assembly for a personal care device (Fig. 1), the method comprising: 42018P00224WOUS resiliently mounting a shaft (60) in a frame (40) of the drivetrain assembly such that the shaft (60) extends through an opening  in a surface of the frame (40); placing an abutment (44 and 70)  in movable engagement with the shaft (60) at a first position on the shaft (60)  such that an engagement surface (72) of the abutment  (70) is in engagement with the surface of the frame (40; Paragraphs [0044] – [0047]) applying a predetermined force (F) to the shaft (60) in a given direction  along a longitudinal axis of the shaft (60) such that the shaft  (60) moves relative to the frame (40) in the given direction (Fig. 1)  and the abutment (70)  moves to a second position on the shaft (60) due to engagement of the engagement surface (72)  of the abutment (70) and the surface of the frame (40; Paragraphs [0044] – [0047]); releasing the predetermined force (F) applied to the shaft (60) such that the shaft  moves relative to the frame (40) in a direction opposite to the given direction  and the abutment (70) moves with the shaft  (60) such that the abutment (70) remains at the second position on the shaft (60)  and the engagement surface (72)  of the abutment  (70) is no longer in engagement with the surface of the frame (40); and fixing the abutment (70) to the shaft (60)  at the second position (Paragraphs [0044] – [0047]).  
Regarding Claim 12, Kleppen teaches the method wherein the abutment (44) is a collar (Fig. 1) comprising: a main body (Annotated Fig. 1) with an inner diameter corresponding to the diameter of the shaft (60; Fig. 1); and an engagement portion (Annotated Fig. 1) configured to project from the main body (Annotated Fig. 1) and to provide the engagement surface (Annotated Fig. 1), wherein the collar (44)  is placed in movable engagement with the shaft (60) by sliding the collar (44) over the shaft (Fig. 1).  
Regarding Claim 13, Kleppen teaches the method (Fig. 1) wherein the main body (Annotated Fig. 1) has an outer diameter (Annotated Fig. 1) corresponding to the width of the opening (Annotated Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 9 and 14 – 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kleppen (U.S. Patent Publication No. 2017/00204641 A1).
Regarding Claim 5, Kleppen teaches all of the elements of claim 1 as discussed above.
Kleppin also teaches the drivetrain assembly (Fig. 1) comprising: a motor (motor, 50). Further, one of ordinary would conclude that if Kleppin teaches a motor, then the motor inherently comprising a rotor and a stator, wherein the rotor comprises a rotor surface; 32018P00224WOUS the stator comprises a stator surface  which is disposed opposite the rotor surface, since a rotor and stator are integral parts of a motor that makes the motor work.
Kleppin does not explicitly teach the threshold distance is less than the distance between the stator surface and the rotor surface,  however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kleppin to further 
Regarding Claim 9, Kleppen teaches all of the elements of claim 1 as discussed above.
Kleppin also teaches the drivetrain assembly (Fig. 1) comprising the threshold distance.
Kleppin does not explicitly teach wherein the threshold distance is 0.2mm or less, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Kleppin to further include the threshold distance is 0.2mm or less, since such a modification would have involved a mere change in the distance of a component. A change in distance is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 14, Kleppen teaches all of the elements of claim 11 as discussed above.
Kleppin does not explicitly teach the method wherein the abutment is fixed to the shaft  at the second position by laser welding, however, “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  
 Regarding Claim 15, Kleppen teaches all of the elements of claim 11 as discussed above.
Kleppin does not explicitly teach the method wherein the predetermined force is 50N or less, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the predetermined force of Kleppin is 50N or less since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: CN202143657 (U) to Hongyuan  teaches a drivetrain assembly for a personal care device, the drivetrain comprising: a shaft, a frame comprising an opening in a surface of the frame and an abutment provided in cooperation with the shaft.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723